EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 03/11/2022 and  03/22/2021.
		
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Kevin Patariu (Reg. No. 63,210) on 07/26/2022.  During telephone conversation with Mr. Patariu, an agreement was reach to amend the substitute specification filed on  03/11/2022.
The application has been amended as follows: 
	- on page 1, just after the Title,   

	“CROSS REFERENCES  

	[0001] This application claims the priority to Chinese Patent Application 201711410057.9, filed December 20, 2017 and titled "PUMP BODY ASSEMBLY AND ASSEMBLY METHOD THEREFOR", the entire contents of which are hereby incorporated by reference herein.” has been changed to 

	-- Cross-Reference to Related Applications 
[0001]		The present application is a U.S. National Phase Entry of International PCT Application No. PCT/CN2018/091630 filed on June 15, 2018, and entitled "PUMP BODY ASSEMBLY AND ASSEMBLY METHOD THEREFOR", which claims priority to Chinese Patent Application No. 201711410057.9, filed December 20, 2017, the content of which is hereby incorporated by reference in their entirety. --

The amendment to the substitute specification has been entered to correct a typographical error.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746